DETAILED ACTION
Claims 1-16 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/01/2021 has been entered.  Claims 1-16 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/19/2021.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 is directed to a ferritic stainless steel having a composition as claimed, in addition to a weld zone having no sags or undercuts as specifically claimed.  There is no prior art that teaches or suggests all of the aforementioned limitations together.  
The closest prior art of record is: Matsuhashi et al. or Teraoka et al. as relied upon in the previous office action.  The aforementioned references .

Response to Arguments
The previous rejections over Matsuhashi et al. and Teraoka et al. have been withdrawn in view of applicants’ amendments.

Conclusion
Claims 1-16 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734